 



Exhibit 10.25

Certain Compensation Arrangements

Named Executive Officers

          As disclosed in the Company’s proxy statement for its 2004 Annual
Meeting of Stockholders (the “2004 Proxy Statement”), the Compensation Committee
of the Company’s Board of Directors has for recent years, including 2004,
structured the compensation of the executive officers who were named in the
Summary Compensation Table of the Company’s 2004 Proxy (the “Named Executive
Officers,” who are expected to also be named in the Summary Compensation Table
of the Company’s proxy statement for its 2005 Annual Meeting of Stockholders) as
follows:

          Base Salary. The Company establishes base salary for its key
executives annually after reviewing their duties and making an evaluation of
recent performance, periodically reviewing base salary levels and total
compensation for key executives of comparable REITs, and after determining the
appropriate level of total compensation in a year when target performance is
achieved. The Compensation Committee approved (for Board ratification, as
described below) revised base salaries for 2005 for the Named Executive
Officers. The base salaries for the Named Executive Officers will be as follows
(effective as of March 1, 2005 except as otherwise noted): Bryce Blair —
$725,000 (with an interim increase to $682,500 as of December 6, 2004); Timothy
J. Naughton — $435,716; Thomas J. Sargeant — $401,415; Samuel B. Fuller –
$386,096; and Leo Horey — $330,174.

          Cash Bonus. Under the Company’s corporate (cash) bonus plan, the
Compensation Committee may award annual cash bonuses to officers for the
achievement of specified performance goals by the Company, the individual and
the individual’s business unit, with varying weightings applied to each category
of goals based on the individual’s position within the Company. Each year, the
Compensation Committee sets for each officer the threshold, target or maximum
cash bonuses that may be awarded to that officer if threshold, target or maximum
goals are achieved. For bonuses awarded in 2005 with respect to 2004, the
Company-wide goals used in determining cash bonuses were (i) the achievement of
a targeted level of Funds from Operations (“FFO”) per share, (ii) the
achievement of growth in FFO per share as compared to a peer group of apartment
REITs, (iii) the achievement of a targeted average fixed charge coverage ratio,
(iv) the operating performance of development and construction activities as
compared to the original budgeted performance, and (v) management’s
effectiveness at achieving various corporate initiatives. The same categories of
goals will be used to determine cash bonus awards to be granted in 2006 with
respect to 2005. The Compensation Committee approved (for Board ratification, as
described below) the following cash bonus awards in respect of 2004 performance:
Bryce Blair — $971,805; Timothy J. Naughton — $528,439; Thomas J. Sargeant —
$507,247; Samuel B. Fuller — $425,715; and Leo S. Horey — $305,794. Cash bonus
awards for 2005 performance will be determined and paid in early 2006.

          Long-Term Incentive Awards. Under the Company’s long-term incentive
(equity) plan, stock options and restricted stock are granted under the
Company’s 1994 Stock Incentive Plan to provide long-term performance incentives
and rewards tied to the price of the Company’s Common Stock. Each year the
Compensation Committee sets for each Named Executive Officer the threshold,
target and maximum number of options and restricted shares that may be granted
to that officer if threshold, target or maximum goals are achieved by the
Company and the individual’s business unit. The Company goals for 2004 were
(i) total shareholder return as measured on both an absolute basis (based on a
three-year average) and a relative basis as measured against a peer group of
apartment REITs, (ii) the multiple that the price of the Common Stock represents
to the Company’s FFO per share, as measured against a peer group of apartment
REITs, and (iii) management effectiveness at achieving various corporate
initiatives. For awards

 



--------------------------------------------------------------------------------



 



to be granted in 2006 with respect to 2005, the same categories of goals will be
used. The Compensation Committee approved (for Board ratification, as described
below) the following awards of stock options and restricted shares for the Named
Executive Officers in respect of 2004 performance:

                              Stock Options   Restricted Shares        
 
                       
Bryce Blair
    146,005       23,765          
Timothy J. Naughton
    72,122       11,706          
Thomas J. Sargeant
    63,437       11,196          
Samuel B. Fuller
    49,461       8,041          
Leo S. Horey
    40,317       6,720          

The Board’s practice is that annual compensation arrangements affecting senior
executive officers be approved by the Compensation Committee but not finalized
until ratified by the full Board (or, in the case of the Chief Executive
Officer, until ratified by the independent directors). Full Board (or
independent director) ratification of the determinations made above were given.

Directors

Compensation arrangements for the Company’s non-employee directors were
described in Exhibit 10.1 of the company’s Form 10-Q for the quarter ended
June 30, 2003, which exhibit is incorporated herein by reference. In addition to
the arrangements described in that exhibit, the Board has approved the payment
of $2,500 per month to the Lead Independent Director for serving in that
capacity.

 